765 So.2d 195 (2000)
Fletcher RODGERS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-47.
District Court of Appeal of Florida, First District.
July 20, 2000.
*196 Nancy A. Daniels, Public Defender and P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General and Giselle Lylen Rivera, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant pled guilty to burglary and grand theft and was sentenced as a habitual offender to concurrent terms of ten years in prison. Eight days after sentencing, the appellant filed a motion to withdraw his plea pursuant to rule 3.170(l), Florida Rules of Criminal Procedure. At the hearing on the motion, the trial court failed to appoint the appellant conflict-free counsel. Because the hearing was a critical stage in the criminal proceedings, the appellant was entitled to such counsel. See Padgett v. State, 743 So.2d 70 (Fla. 4th DCA 1999). Therefore, we reverse and remand for the appointment of conflict-free counsel and a new hearing on the allegations contained in the appellant's motion.
DAVIS, BENTON and PADOVANO, JJ., CONCUR.